               Case 5:18-cr-00172-BLF Document 229 Filed 04/30/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
                                                                                       *E-FILED*
                                                                 TIME IN COURT: 3 Hours 20 Minutes


                                CRIMINAL MINUTES - JURY TRIAL

Judge: Beth Labson Freeman                       Courtroom Deputy: Tiffany Salinas-Harwell
Date: 4/30/2021                                  Court Reporter: Lee-Anne Shortridge
Case No.: 5:18-cr-00172-BLF

                               CASE TITLE: USA v. MICHAEL KAIL

                        Attorney(s) for Plaintiff(s): Colin Sampson, Daniel Kaleba
                                Attorney(s) for Defendant(s): Julia Jayne

                                      PROCEEDING: Jury Trial

8:30 – Jury Continued Deliberations
11:25 – Jury Question #2 Received
11:35 – Off the Record Discussion with Counsel regarding Jury Question #1
12:51 – 1:05 – Call to Order
       Discussion held on the record outside the presence of the jury regarding Response
       to Jury Question #2
1:30 – Jury Notifies Court - Verdict Reached
1:52 – Jury Seated/Call to Order
1:55 – Reading of Verdict
2:13 – Jury Polled
2:47 – Special Jury Instruction Read
3:03 – Government Closing Arguments regarding Special Jury Verdict
3:06 – Defense Closing Arguments regarding Special Jury Verdict
3:07 – Jury begins Deliberations regarding Special Jury Verdict
3:07 – Discussion held outside the presence of the jury
3:12 – The Court Recesses for Deliberations
3:25 – Jury Notifies Court - Verdict Reached
3:39 – Jury Seated/Call to Order
3:42 – Reading of Special Verdict
3:46 – Jury Released from Service
4:26 – Call to Order
4:26 – Discussion held regarding post-trial motions and schedule
4:39 – Court Adjourned

                                     ORDER AFTER HEARING:

Case Referred to Probation for Preparation of a Pre-Sentencing Report.
               Case 5:18-cr-00172-BLF Document 229 Filed 04/30/21 Page 2 of 2




Motion Hearing set for June 29, 2021 at 10:00 am.
      Motion due 5/25/2021
      Response due 6/8/2021
      Reply to Response due 6/15/2021

Sentencing Hearing set for 9/14/2021 at 9:00 am.


///


                                                                           Tiffany Salinas-Harwell
                                                                                 Courtroom Deputy
                                                                                Original: E-Filed
